Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-1788

                           BASHKIM ALIMADHI,

                                Petitioner,

                                      v.

              ALBERTO R. GONZALES, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                          Boudin, Chief Judge,

               Torruella and Lipez, Circuit Judges.



     Emmanuel N. Papanickolas on brief for petitioner.
     William J. Schneider, Assistant United States Attorney, and
Paula D. Silsby, United States Attorney, on brief for respondent.



                              April 14, 2006
           Per Curiam. Bashkim Alimadhi is an Albanian national who

entered the United States on a fraudulent passport and visa in

March 2001.   In removal proceedings begun a year later, Alimadhi

conceded removability but sought asylum and withholding of removal

because of persecution based on his political opinions.   8 U.S.C.

§ 1101(a)(42) (2000); 8 C.F.R. § 208.13 (2006).    The immigration

judge ("IJ") held a hearing and denied relief in an order summarily

affirmed by the Board of Immigration Appeals.

           Alimadhi was born in 1968 in Albania during the rule of

Enver Hoxha, a Communist dictator.    The regime was overthrown in

1991 and the Democratic Party of Albania ruled the country until

1997.   Then, after another period of upheaval, the Socialist Party

of Albania rose to power and has ruled ever since.     Alimadhi is

affiliated with an opposition party, the National Front Party

("PBK"), which has a few legislative seats.

           To support his claim of past and future persecution,

Alimadhi described four incidents of alleged persecution at the

hearing in front of the IJ.       Two of the incidents were not

mentioned when Alimadhi was initially interviewed by an asylum

officer.    A third incident--an alleged beating of Alimadhi by

police in July 1997--occurred during a period when Alimadhi had

told the asylum officer he was in Greece.       Two of the alleged

incidents were not mentioned in Alimadhi's written (and sworn)

asylum application.


                                -2-
          The IJ found Alimadhi not to be credible as to his

description of alleged past persecution--a reasonable conclusion to

which we defer.    Bojorques-Villanueva v. INS, 194 F.3d 14, 16 (1st

Cir. 1999).   Past incidents aside, Alimadhi's main basis for his

alleged fear of future persecution is his claim that the present

ruling Socialist Party of Albania will persecute him because he

belongs to an opposition party.        The inference is at odds with

State Department reports as to political conditions in Albania

today; other of Alimadhi's family members, who belong to his own

party, reside peacefully in Albania.

          The IJ's conclusion that Alimadhi has not established a

reasonable fear of future persecution is so clearly supported by

substantial evidence as to make detailed discussion unnecessary.

With that conclusion, Alimadhi's further claim for withholding of

removal also fails.    Aguilar-Solis v. INS, 168 F.3d 565, 569 n. 3

(1st Cir. 1999).     So, too, does Alimadhi's additional claim for

relief under the Convention Against Torture. 8 C.F.R. § 208.16(c).

          The petition for review is denied.




                                 -3-